Wiggins, J.
 ¶23 (concurring in part, dissenting in part) — I concur in the lead opinion only as to the holding that the exceptional sentences imposed for Eddie Davis’s and Letrecia Nelson’s convictions for rendering criminal assistance are not legally justified.
*233¶24 I concur in the dissent to the extent that it would hold that the evidence was insufficient to sustain Davis’s and Nelson’s firearm possession convictions.
¶25 I would reverse the Court of Appeals on both issues and remand for resentencing.
Madsen, C.J.; Owens, J.; and Ellington, J. Pro Tem., concur with Wiggins, J.